FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 7, 2021

                                    No. 04-21-00372-CV

                              EAGLE ROCK TIMBER, INC.,
                                      Appellant

                                              v.

      WHEAT CRAFT, INC., Solid Rock Crushing, LLC, and Rock Hard Rental, LLC,
                                  Appellees

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 18992B
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER
        On September 7, 2021, Robert Sirianni and Brownstone P.A. have moved for leave to
withdraw as appellant’s counsel pursuant to Texas Rule of Appellate Procedure 6.5. We GRANT
the motion to withdraw. Appellant’s docketing statement filed on September 3, 2021 states that
R. Wes Johnson of Gardner Law is Lead Counsel for Appellant. Johnson remains lead counsel in
this appeal.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court